Case 1:21-cv-03055-AJN Document 9 Filed 07/28/21 Page1iof1

USDC SDNY

‘|| DOCUMENT
Cohen & ELECTRONICALLY FILED

DOC #:

Mizrahitip 220" || DATE FILED:__ 7/29/2021.

 

July 28, 2021

VIA ECF

Hon. Judge Nathan

United States District Judge
Southern District of New York
40 Centre Street

New York, NY 10007

Re: Sanchez v. Meios, Inc.: Case No: 1:21-cv-03055

 

Dear Judge Nathan,

The undersigned represents Plaintiff Cristian Sanchez (hereinafter “Plaintiff’) in the above-
referenced matter.

The initial conference for this matter is set for August 6, 2021, at 3:15 p.m. It is now July 28,
2021, and Defendant has yet to appear. Defendant’s answer was due May 26, 2021. Plaintiff is in the
process of obtaining a Certificate of Default from the Clerk of the Court as to Defendant, Meios,
Inc., and will promptly be moving the Court for a Default Judgment in accordance with its Individual
Rules.

In at the August 6th Conference be adjourned
sine die, a . additional 30 days in which to both obtain
said Certi: I dir t Motion for default judgment if Defendant
fails to ap r

Th SO ORDERED. 7/29/2021 e above request.
ALISON J. NATHAN, U.S.DJ.

 

 

 

 

 

 

 

The initial pretrial conference scheduled for Respectfully submitted,
August 6, 2021, is adjourned sine die. The

Plaintiff shall move for default judgment or /s/ Joseph H. Mizrahi
request additional time to do so within thirty days. Joseph H. Mizrahi, Esq.
SO ORDERED.

 
